UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4446


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

CHARLIE WAYNE BRYANT,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11−cr−00072−MOC–1)


Argued:   May 12, 2015                    Decided:   July 22, 2015


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion, in
which Judge Wilkinson and Judge Agee joined.


ARGUED: Cindy Helene Popkin-Bradley, CINDY H. POPKIN-BRADLEY,
ATTORNEY AT LAW, Raleigh, North Carolina, for Appellant. William
Michael Miller, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee. ON BRIEF: Anne M. Tompkins, United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

      This is the second time we are asked to review the sentence

of   Defendant   Charlie    Wayne   Bryant   after    he   pled   guilty   to

assaulting a federal officer in violation of 18 U.S.C. § 111(a)(1)

and (b).    The first appeal required us to evaluate the district

court’s    application     of   United   States   Sentencing      Guidelines

(“U.S.S.G.”) § 2A2.2 for aggravated assault.               United States v.

Bryant, 540 Fed. App’x 241 (4th Cir. 2014).          Although the district

court heard facts that would have supported the application of

U.S.S.G. § 2A2.2, the court made conflicting statements suggesting

it may have intended to instead apply U.S.S.G. § 2A2.4, the

guideline for obstructing or impeding a federal officer.                   We

therefore vacated the sentence and remanded so that the district

court could make necessary factual findings and clarify its intent.

On remand, the district court conducted another sentencing hearing

and once again imposed a sentence using U.S.S.G. § 2A2.2.

      With this appeal, Defendant argues that the district court

improperly applied U.S.S.G § 2A2.2 and asks us to order the

district court to instead apply U.S.S.G. § 2A2.4, which would

significantly reduce his guidelines range.             This we cannot do

because the district court made factual findings that are supported

by the record and justify a sentence under U.S.S.G. § 2A2.2.

Accordingly, we must affirm.



                                     3
                                         I.

     This appeal arises from an altercation between Defendant and

a security officer at the Social Security Administration (“SSA”)

office in Gastonia, North Carolina.                Defendant was a homeless

veteran suffering from chronic mental illness.                 In February 2011,

he went to the SSA office to inquire “about some checks that [his]

deceased wife tore up in 2005,” but the claims representative could

not help him.     J.A. 157.        Defendant then became belligerent, and

his voice got “real, real loud.”              J.A. 104.

     The    on-duty   security      officer,      Edward   Seigle,      approached

Defendant   and    urged    him    to    lower   his   voice      and   stop    using

profanity, but Seigle’s comments further agitated Defendant.                         An

altercation   ensued,      and    although     accounts    vary    as   to     how   it

started, it is clear that Defendant and Seigle ended up on the

ground in the bathroom of the SSA office after Defendant “swung

at” Seigle.       J.A. 86.        Defendant thrashed wildly, but Seigle

eventually subdued Defendant until police arrived.

     Following his arrest, Defendant was charged with, and pled

guilty to, assault on a federal officer in violation of 18 U.S.C.

§ 111(a)(1) and (b).             Defendant’s sentencing hearing focused

primarily on the mechanics of the altercation, particularly on

whether Defendant attempted to grab Seigle’s firearm.                   During the

hearing,    the   district       court   heard    testimony     from    Defendant,



                                          4
Seigle, other SSA employees who witnessed the incident, and the

arresting officer.

      Seigle testified that Defendant “started up at the bottom of

my holster, he got to the top of . . . my gun in my holster . . .

.   [H]e was after my weapon.”        J.A. 130.    Defendant confirmed that

he “put [his] hand on [Siegle’s] holster.”              J.A. 158.     However, he

denied that he was trying to take Seigle’s firearm and instead

asserted that he touched the holster merely to “scare” Seigle so

that Seigle would “get off of me.”             J.A. 158.        But the two SSA

employees who witnessed the altercation confirmed Seigle’s version

of events.        They testified that Defendant “grabbed on to Officer

Seigle’s holster” and was “reaching for [Seigle’s] sidearm.”                   J.A.

107, 118.         The district court also heard from the arresting

officer, who testified that after transporting Defendant to jail

and reading him his Miranda rights, Defendant stated that he “was

trying to grab [Seigle’s] Glock,” and that his “intentions were to

kill him because he was beating me.”           J.A. 147.

      At    the    conclusion    of   the    hearing,    the    district   court

calculated    Defendant’s       guidelines    range     using   the   aggravated

assault guideline under U.S.S.G. § 2A2.2 and imposed a within-

guidelines sentence of 130 months.

      Defendant      appealed    to   this   Court,     challenging     both   the

validity of his guilty plea and the calculation of his guidelines

range.     Bryant, 540 Fed. App’x at 243.

                                        5
      After affirming the denial of Defendant’s motion to withdraw

his guilty plea, we vacated his sentence and remanded to the

district court to clarify its factual findings and to resentence

Defendant.     Id. at 251.   Specifically, we asked the district court

to   resolve    an   ambiguity   it   created   when   it   made   conflicting

statements during Defendant’s sentencing hearing. On the one hand,

the district court accepted “all of the findings in the Presentence

Report.”       J.A. 167.     This included a recommendation to apply

U.S.S.G. § 2A2.2, the guideline for aggravated assault, which

requires that the assault involved a dangerous weapon.                  On the

other hand, the district court stated that the offense took place

“with no weapon involved by the defendant.”                 J.A. 168.    These

contradictions made the district court’s intent unclear because

“[i]f no dangerous weapon was involved, U.S.S.G. § 2A2.2 cannot

apply.”    Bryant, 540 Fed. App’x at 250.

      In addition, an error in the presentence report clouded the

district court’s intent.         The presentence report described the

charged offense as an assault by use of a deadly weapon when the

actual crime charged and pled to was assault inflicting bodily

injury.

      We therefore vacated and remanded so the district court could

resolve these discrepancies, clarify its intent, and resentence

Defendant.     Importantly, though, we did not hold that the district

court could not apply the aggravated assault guideline:

                                       6
     To the contrary, the district court heard facts that
     might supports its application of U.S.S.G. § 2A2.2 via
     the Relevant Conduct Guideline, U.S.S.G. § 1B1.3. For
     example, Seigle [and other SSA employees] all testified
     that Defendant was grabbing for Seigle’s gun. Defendant
     himself admitted that he was attempting to scare Seigle
     by touching his holster.    And [the arresting officer]
     testified that Defendant told him that he was attempting
     to grab Seigle’s “glock” and that if he had been
     successful, he would have killed Seigle.

Id. at 250–51.   Nevertheless, we chose not to speculate as to what

the district court might have intended.

     On remand, the district court conducted another sentencing

hearing.   During the hearing, the district court acknowledged that

“[t]he record may not be as clear as it should have been,” but

that it would “correct[] the record today.”      J.A. 235.   To that

end, the district court noted that it “was not saying there was no

gun involved in the case at the time.”      J.A. 235.   Rather, the

district court meant that “[t]he defendant didn’t bring the deadly

weapon there.”   J.A. 230.   The district court went on to state the

guideline it was applying and why it was applying it:

     [A]ggravated assault . . . is defined . . . as a
     felonious assault that involved a dangerous weapon with
     the intent to cause bodily injury . . . .

     The Court finds that the threatened use of it, that is,
     in the middle of a fight reaching for the officer’s
     firearm, as all of the witnesses, including defendant,
     said the defendant did. The defendant has changed his
     story, but the Court is discounting that and finds from
     the preponderance of the evidence that he was going for
     the gun. That because of that this becomes an aggravated
     assault and, therefore, that’s why I’m finding 2A2.2 is
     correct.


                                  7
J.A. 237–38.     The district court then calculated the guidelines

range and imposed a within-guidelines sentence of 115 months. This

appeal followed.



                                 II.

     Defendant maintains on this second appeal that the district

court again erred in applying U.S.S.G. § 2A2.2 instead of U.S.S.G.

§ 2A2.4.      Defendant argues that U.S.S.G. § 2A2.2 cannot apply

because there is no factual basis to support a finding that the

assault “involved” a dangerous weapon.      We disagree.

     When reviewing a district court’s sentencing determination,

we must “ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range . . . .”     Gall v. United States,

552 U.S. 38, 51 (2007).   We assess the district court’s guidelines

calculation by reviewing its legal conclusions de novo and its

factual findings for clear error.       United States v. Lawing, 703
F.3d 229, 241 (4th Cir. 2012).        Clear error occurs only when we

are left with “the definite and firm conviction that a mistake has

been committed.”    United States v. Harvey, 532 F.3d 326, 337 (4th

Cir. 2008).

     Here, Defendant pled guilty to violating 18 U.S.C. § 111(a)(1)

and (b), a statute making it a crime to assault, resist, or impede

a government officer or employee. The sentencing guidelines direct

                                  8
that a defendant’s sentence for violating Section 111 must be

calculated either under the guideline for “Obstructing or Impeding

Officers,”    U.S.S.G.    §   2A2.4,   or   under   the   guideline   for

“Aggravated Assault,” U.S.S.G. § 2A2.2.      See U.S.S.G. App. A.     The

district court here chose the guideline for “Aggravated Assault,”

U.S.S.G. § 2A2.2.

     The central question before us is whether Defendant’s offense

“involved” a firearm.    U.S.S.G. § 2A2.2.     “Aggravated assault” is

defined, in relevant part, as “a felonious assault that involved

. . . a dangerous weapon with intent to cause bodily injury (i.e.,

not merely to frighten) with that weapon.”      U.S.S.G. § 2A2.2 app.

n.1 (emphasis added).    Thus, “involve” is the operative threshold

needed to trigger Section 2A2.2 here.

     The term “involve” is, on its face, broad and not limited to,

for example, “use,” “possess,” or “control.”        See United States v.

Cheeseman, 600 F.3d 270, 278–81 (3d Cir. 2010) (interpreting the

phrase “involved in” as used in a firearm statute and concluding

“involve” is a “broad term”). While not defined in the guidelines,

the dictionary defines “involve” as “[t]o have as a necessary

feature or consequence; entail . . . [t]o relate to or affect.”

American Heritage Dictionary 923 (5th ed. 2011).          See also, e.g.,

Webster’s Third New International Dictionary 1191 (2002) (defining

“involve” as “engage,” “entail,” “imply,” and “implicate”).           And

“[t]his [C]ourt has long consulted dictionaries of common usage in

                                   9
order    to   establish    the    plain    meaning      of    disputed    statutory

language.”     United States v. Fugit, 703 F.3d 248, 254 (4th Cir.

2012).

      We do not purport to establish some grand test for when an

assault “involves” a firearm.             But when we turn to the facts of

this case, it is clear that Defendant’s conduct, as found by the

district court, satisfies the involve threshold.

      During the resentencing hearing, the district court explained

that when it stated during the first sentencing hearing that the

offense took place “with no weapon involved by the defendant,”

J.A. 168, it was merely commenting that Defendant did not bring

the weapon to the SSA office himself.

      Moreover, the district court relied upon the very facts that

we stated could support application of U.S.S.G. § 2A2.2.                         See

Bryant, 540 Fed. App’x at 250–51.                Namely, Seigle and two other

SSA     employees   testified      that        Defendant     “reach[ed]    for   the

officer’s     firearm”    and    was   “going     for   the    gun.”      J.A.   237.

Defendant also admitted that he touched Seigle’s holster.                   And the

arresting     officer     testified       that     Defendant     stated     he   was

attempting to grab Seigle’s “glock” and intended to use it to kill

Seigle.

      The district court then discredited Defendant’s version of

the events in which he claimed, among other things, that he was

not the aggressor and did not touch or intend to take Seigle’s

                                          10
gun.   These findings together led to the conclusion that Defendant

“threatened [the] use” of Seigle’s firearm and that the assault

involved a dangerous weapon.       J.A. 237.    Accordingly, the district

court found “from the preponderance of the evidence that . . .

this becomes an aggravated assault and, therefore, that’s why . .

. 2A2.2 is correct.”      J.A. 237–38.

       Given   the   conflicting   testimony,    the   district   court   was

entitled to discredit Defendant’s version of the incident and find

that he was attempting to grab Seigle’s firearm.          And absent clear

error, which is not present here, we are not at liberty to disturb

such supported factual findings.           Harvey, 532 F.3d at 337 (“We .

. . review the factual findings of the district court . . . for

clear error.” (citation omitted)).           Instead, we must uphold the

district court’s determination.       See United States v. Chandia, 675
F.3d 329, 337 (4th Cir. 2012).



                                    III.

       For the reasons set forth above, we conclude that the district

court properly applied the aggravated assault guideline.                  We

therefore

                                                                    AFFIRM.




                                     11